Citation Nr: 1718902	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13 05-882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for the service-connected schizophrenic reaction. 

2. Entitlement to special monthly compensation based on the need for aid and attendance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Y.S.
ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran had active service from July 1948 to September 1948; he is deceased, and the appellant is his surviving spouse. The appellant is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2014).

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision that granted service connection for schizophrenic reaction and assigned a noncompensable disability rating, effective July 24, 2000, and a 50 percent disability rating from October 17, 2005. An April 2014 rating decision increased the rating assigned to 50 percent, effective March 15, 2000 (the date the claim to reopen service connection was received by VA). The appellant testified before the undersigned at a March 2016 Travel Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is necessary. At issue is the appropriate rating for the Veteran's psychiatric disorder for the period of March 2000 through the time of his passing. In his October 2005 report and opinion, Dr. T.P. noted that the Veteran was treated inpatient at Holy Cross Hospital on the psychiatric unit twice in 2002, and once in July 2005. These records are not associated with the claims file at this time, but would be highly relevant to the determination of the appropriate rating, and must be obtained before a final decision can be issued. 

The issue of entitlement to special monthly compensation based on the need for aid and attendance, 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350, has also been raised by the record. At her March 2016 hearing, appellant testified that the Veteran was deteriorating in 2000, and that he worsened to the point that she had to care for him herself, and had to bring in her brother and her daughter to help him bathe him, take care of his hygiene, and to watch him because he could not be left alone. A November 2009 neuropsychiatric evaluation noted that the appellant had to assist with cooking and other tasks around the house. This issue is inextricably intertwined with the increased rating issue, however; the records sought on remand may well impact whether special monthly compensation is warranted. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request that she provide a completed release form (VA Form 21-4142) authorizing VA to request copies of the Veteran's inpatient psychiatric treatment records from Sacred Heart Hospital during the years 2002 and 2005. 

After the appellant has signed the appropriate releases, VA should make all appropriate attempts to obtain the records. All attempts to procure any outstanding treatment records should be documented in the claims file. If records identified by the appellant cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the appellant and her representative of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. Then, readjudicate the claims. If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

